       Case: 1:20-cv-01125 Document #: 22 Filed: 12/08/20 Page 1 of 2 PageID #:152




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 Case Number: 20-cv-1125

REPUBLIC TECHNOLOGIES (NA), LLC,
and SREAM, INC.,

                        Plaintiffs,

v.

TOBACCO CENTER INC. and SAHER
ABD SBEIH,

                  Defendants.
____________________________________/

                                   PLAINTIFFS’ MOTION FOR
                                     DEFAULT JUDGMENT

         Plaintiffs, by and through their undersigned counsel, bring this motion for entry of default

judgment against Defendants, TOBACCO CENTER INC. and SAHER ABD SBEIH. In support

of this motion, Plaintiffs state as follows:

         1.     This matter was filed on January 17, 2020. [Dkt. 1].

         2.     Defendant SAHER ABD SBEIH was served on April 7, 2020. [Dkt. 11].

         3.     Defendant TOBACCO CENTER INC. was not able to served and was non-suited

on November 2, 2020. [Dkt. 17].

         4.     As of December 7, 2020, the Defendants had not responded to the Complaint or

otherwise appeared in this instant action.

         5.     More than 21 days have elapsed since Defendant was served and neither Defendant

has appeared, pleaded, or in any way contacted counsel or the court.

         6.     Default was entered pursuit to Fed. R. Civ. Pro. 55(a) on October 20, 2020. [Dkt.

18].
    Case: 1:20-cv-01125 Document #: 22 Filed: 12/08/20 Page 2 of 2 PageID #:153




       7.      Plaintiffs move for entry of default judgment pursuant to Fed. R. Civ. P. 55(b).

       8.      In support of the motion, Plaintiffs submit the following certifications:

                      Exhibit A: Affidavit of Attorney Chris Langone, as to docket review and

                      costs expended.

                      Exhibit B: Affidavit of Jarrir Farraj, President of exclusive licensee

                      SREAM, INC., as to statutory damages.

                      Exhibit C: Investigator’s Report

                      Exhibit D: Judgment in Republic and Sream v. Raw Smoke and Tobacco,

                      Inc. (20-cv-01054) for $30,000 in statutory damages.

                      Exhibit E: Judgment in Republic and Sream v. US Tobacco 1, Inc (19-cv-

                      07953) $30,000 in statutory damages.

                      Exhibit F: Judgment in Republic and Sream v. Star Shine, Inc. (20-cv-

                      01031) for $30,000 in statutory damages

       9.      Plaintiffs also submit and rely upon the Memorandum of Law in Support of

Statutory Damages, in the amount of $30,000.

       10.     Whereas no appearance, answer or other pleading has been filed, Plaintiffs

request the entry of judgment by default based on the attached affidavits, in the amount of

$30,525.00.

                                                     Respectfully Submitted,

                                                     s/ Christopher V. Langone

Christopher V. Langone
PO Box 5084
Skokie, IL 60077
(312) 344-1945
langonelaw@gmail.com
